                                                                                            FILED
                                                                                   2021 Jun-29 AM 09:52
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        WESTERN DIVISION

 GLADYS MCCAULEY,                          )
                                           )
       Petitioner,                         )
                                           )
 v.                                        )    Case No. 7:20-cv-968-AKK-GMB
                                           )
 CHAD GARETT, et al.,                      )
                                           )
       Respondents.                        )

                           MEMORANDUM OPINION
      On May 25, 2021, the magistrate judge entered a report, doc. 7,

recommending that Gladys McCauley’s petition for a writ of habeas corpus brought

pursuant to 28 U.S.C. § 2241, doc. 1, be dismissed with prejudice because § 2241

does not provide the court with authority to alter the location of McCauley’s

confinement or otherwise provide her with her requested relief. Although the

magistrate judge advised the parties of their right to file specific written objections

within 14 days, doc. 7 at 9-10, the court has not received any objections.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court ADOPTS the

magistrate judge’s report and ACCEPTS the recommendation.                Accordingly,

McCauley’s petition for a writ of habeas corpus is DENIED, and the Respondents’

motion for summary judgment is GRANTED.
A separate order will be entered.

DONE the 29th day of June, 2021


                                _________________________________
                                         ABDUL K. KALLON
                                  UNITED STATES DISTRICT JUDGE
